Citation Nr: 0920661	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-07 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim denied under 38 U.S.C.A. § 3503(a) (currently 38 
U.S.C.A. § 6103(a)) due to forfeiture of Department of 
Veterans Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel
INTRODUCTION

The Veteran had service beginning in December 1941 until his 
death in service in May 1942.  The appellant seeks to restore 
benefits as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines, which found that new and material evidence 
sufficient to reopen the appellant's claim had not been 
submitted.  The appellant's disagreement with this decision 
led to this appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 1977 decision, VA determined that the 
appellant had forfeited her right to VA benefits; the 
appellant did not perfect an appeal of this decision.  

2.  Evidence obtained since the April 1977 decision regarding 
forfeiture is cumulative and redundant of previously 
considered evidence and does not raise a reasonable 
possibility of substantiating the claim; there is no factual 
dispute regarding the appellant having made a statement that 
was patently false in support of another person's VA claim.



CONCLUSIONS OF LAW

1.  The April 1977 determination is final regarding 
forfeiture of VA benefits.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.1103 (2008).

2.  New and material evidence has not been received since the 
November 1955 regarding forfeiture of VA benefits, and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that, in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material. The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Therefore, when providing the notice required by 
the VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess, supra.  In other words, VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought.
The appellant was issued a May 2005 notification letter.  The 
letter was directed toward the appellant's recently submitted 
claim, and was tailored to the claim for restoration of 
benefits due to the appellant based on the ending of another 
marriage (the other marriage being understood as the reason 
for the benefits being discontinued).  The appellant had not 
indicated in her claim that her benefits had been 
discontinued based on a finding of forfeiture.  The letter 
specifically indicates that the claims file had not yet been 
retrieved and reviewed.  There is no indication that the 
appellant has been issued another letter subsequent to the RO 
learning that the issue was new and material evidence 
regarding forfeiture.  

The Board is also aware that the appellant, in a February 
2006 substantive appeal (VA Form 9) contended that she had 
not been informed of the evidence that she needed to submit 
to reopen the claim and that this was "clear and 
unmistakable error."  The Board finds that the appellant has 
not described an error in a previous decision but rather used 
the term "clear and unmistakable error" to describe the 
type of error she believed the failure to provide notice 
relating to her current appeal.

In the circumstances of this appeal, the Board finds that a 
remand to issue corrective notice is not required.  VA 
previously had found that the appellant had forfeited her 
rights to VA benefits based on the finding of fraudulent 
statements provided in support of another person's VA claim.  
In the current appeal, she has indicated in essence that 
fraudulent statements were made based on advice provided by 
someone to make such statements; she has indicated that this 
individual "forced" her to make these statements.  She has 
not described any threats leveled by this indicated 
individual.  She has also claimed that there was no malicious 
intention on her part and indicated remorse due to the 
statements she provided.  As discussed more fully below, even 
accepting the appellant's contentions regarding the 
fraudulent statements, there is no reasonable possibility of 
substantiating the claim.  That is, she has not contended 
that she did not make the statements found to be fraudulent 
or that the statement was not false.  

The Board notes that requirements of notification and 
assistance are not applicable to matters in which the law, 
and not the evidence, is dispositive.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  When there is 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claim, the requirement to 
provide assistance does not apply.  38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence of record includes 
copies of letters submitted by the appellant, previous VA 
decisions, and the May 1976 report of field examination.  A 
medical opinion is not relevant to the legal issue at hand.  
Moreover, as there is no factual dispute, there is no duty to 
assist as the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Law and Regulations, Factual Background & Analysis

Review of the claims file reveals that VA investigated 
whether the appellant submitted false or fraudulent 
statements in connection to another person's claim for VA 
benefits.  

Under VA law, whoever knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper concerning any claim for 
benefits under any of the laws administered by VA (except 
laws pertaining to insurance benefits) shall forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except laws pertaining to insurance benefits).  See 38 
U.S.C.A. § 6103(a) [formerly 38 U.S.C.A. § 3503(a)]; 38 
C.F.R. § 3.901.

A May 1976 Report of Field Examination documents that the 
appellant was interviewed regarding another person's claim 
for VA benefits.  The subject of this investigation was 
whether this other person had remarried since that woman's 
marriage to a veteran.  The appellant had testified that this 
woman was not living with another man, but later changed her 
testimony.  In a May 1976 deposition, the appellant stated 
that on the day of a prior deposition she was told to provide 
testimony by a Mr. OE (initials used to protect privacy), a 
relative of the other claimant, that the other claimant was 
not living with another man.  This was even though she "had 
the impression that they were still living as husband and 
wife."  Although the appellant admitted that her testimony 
was not truthful, she denied that she had willingly and 
deliberately submitted a false statement to VA.  When asked 
why did not believe her statements to be fraudulent, she 
reiterated only that she was forced to testify because Mr. OE 
begged her to do so.  She said that Mr. OE said that 
providing the false testimony, in essence, would not 
negatively affect her.

In a June 1976 administrative decision, the RO found that the 
appellant had knowingly and willingly submitted false and 
fraudulent statements to support the claim of a another 
person, in that she had provided testimony that this person 
was not living with a man as husband and wife when she knew 
that they were.

In an October 1976 affividavit, the appellant asserted that 
she had not known the consequences of her "contradicting 
statements."  She contended that she had not committed 
fraud, but also that she "promise[d] that henceforth not to 
give any statement contrary to the laws administered by VA."

In April 1977, the Compensation and Pension Service issued a 
decision that finalized the decision that the appellant had 
forfeited her right to VA benefits.  She filed a notice of 
disagreement to his decision, and was issued a March 1979 
statement of the case that affirmed the finding of 
forfeiture.  The appellant did not perfect an appeal of the 
case, and the April 1977 Compensation and Pension Service 
decision became final.  See 38 U.S.C.A. § 7105.

Pursuant to letters from the appellant, the RO has issued 
letters dated in April 1980 and April 1996 that notified the 
appellant that she had forfeited her right to VA benefits.  
Based on the type of letters these were and the indication 
that these letters were not accompanied by notice of 
appellate rights, the Board finds that these letters were not 
equivalent to final decisions in the issue of whether new and 
material evidence had been submitted to reopen the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the last 
final decision is the April 1977 decision.

The appellant filed the current claim on appeal in April 
2005.  In June 2005, the RO found that the appellant had not 
submitted new and material evidence sufficient to reopen the 
claim.  Based on the submission of additional evidence, the 
RO issued a September 2005 rating decision that confirmed 
this finding.  Although the RO declined to reopen the 
appellant's claim, the Board is required to independently 
address the issue of reopening the appellant's claim.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Court has held that a declaration of forfeiture may be 
revoked upon the presentation of new and material evidence, 
or revised based upon a finding of clear and unmistakable 
error in the original forfeiture decision.  See Trilles v. 
West, 13 Vet. App. 314, 322 (2000).  Although as noted above, 
the appellant has used the term "clear and unmistakable 
error," in the Board's judgment she has not referred to a 
finding of a final VA decision but rather was alleging error 
in the notification provided during the current appeal.  
Thus, the Board will proceed, as the RO did, to consider 
whether new and material evidence sufficient to reopen the 
claim has been received.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

For claims filed after August 2001, such as this claim, "new 
and material evidence" is defined as evidence not previously 
submitted to agency decision-makers which, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  With these considerations, the Board must 
now review all of the evidence which has been submitted by 
the appellant or otherwise associated with the claims folder 
since the last final decision that was issued in April 1977.  
In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the April 1977 decision, the appellant has submitted 
letters in which she contends that her intention was not 
fraud, writing in a September 2005 letter that she had made a 
mistake.  She also wrote that she did not know that her 
benefits would be affected based on her statements.  She 
wrote that she did not have a malicious intent and requested 
a "pardon."  In her February 2006 substantive appeal (VA 
Form 9) she wrote that she did not "mean to do it" and that 
she was "only forced by an individual not knowing that my 
benefits will also be affected."  She did not indicate that 
the "individual" threatened any force or other negative 
action if she did not provide the requested testimony.  She 
again asked for VA to forgive her.

Since the April 1977 final decision that determined that the 
appellant had furnished or caused to be presented false or 
fraudulent statements in relation to another persons claim, 
additional evidence has been added to the claims file, which 
consists of additional statements from the appellant.  These 
statements are cumulative and redundant of evidence 
previously of record; they merely reiterate her previous 
contentions that her intention was not to defraud and that 
she provided the testimony in question only because she was 
requested to make these statements by another person.  The 
law requires that the fraudulent statement was made 
knowingly.  The appellant has not contended that she did not 
know that her "contradicting statements" were false.  That 
is, the appellant has not contended that she did not make the 
false statements, but rather she disagrees that her 
"contradicting statements" constituted fraud.  In this 
regard, her recent letters document that she made a 
"mistake" and she asks for a pardon.  Such a remedy is not 
available under the applicable law and regulation.  See 38 
U.S.C.A. § 6103(a); 38 C.F.R. § 3.901.  A person who 
knowingly makes a false statement concerning any claim for 
benefits under any of the laws administered by VA (except 
laws pertaining to insurance benefits) shall forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except laws pertaining to insurance benefits).  (Emphasis 
added.)  Id.  

It is pertinent to note that The Supreme Court of the United 
States has held that everyone dealing with the Government is 
charged with knowledge of federal statutes and lawfully 
promulgated agency regulations.  Fed. Crop Ins. Corp v. 
Merrill, 332 U.S. 380, 384, 68 S.Ct. 1, 92 L.Ed. 10 (1947).  
Thus, regulations are binding on all who seek to come within 
their sphere, "regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance."  Id. at 385, 68 S.Ct. 1.  Simply put, ignorance 
of the law is no excuse. Bryan v. West, 13 Vet. App. 482, 
486-87 (2000).

As there is not a factual dispute, the law is dispositive in 
this case.  The appellant provided a fraudulent statement in 
support of another individual's claim for VA benefits that 
bars her from VA benefits.  She does not contend that she did 
not provide such a statement, but only has provided reasons 
why she provided such statements and her belief that the 
"contracting statements" should not constitute fraud.  The 
finding of fraud is a legal determination.  The appellant's 
additional statements do not present a disagreement with the 
truth of the underlying statement.  Under these 
circumstances, new and material evidence has not been 
received to reopen the appellant's claim for revocation of 
the forfeiture of VA benefits.  


ORDER

New and material evidence having not been received to reopen 
a claim for revocation of the forfeiture of VA benefits, the 
claim remains final; the appeal is denied. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


